Title: To James Madison from Stephen Cross, 11 August 1808
From: Cross, Stephen
To: Madison, James



Sir,
Newburyport, Aug. 11th. 1808.

It is probable before you receive this the President will have received a petition purporting to be from this town and as I think it proper he should know the true state of matters here, I wish him to know that this town contains between 9 and 10 hundred voters; at the last General Election there was 615 styling themselves federalists and 368 republicans.  The number who attended the meeting in which this petition was ordered to be presented is said to be from 3 to 400, and all federalists except perhaps 6 or 8 in number.  It is said, many of that number did not vote.  These matters managed by a small number of violent federalists, by whom the petition is supposed to have been prepared before the meeting, & some of violent persons seem to be determined to break through the Embargo Law at all hazards, and have openly threatened to shoot any person who should attempt to obstruct them.  It is said, and believed, several vessels have gone from this place, and more are preparing to go; and, it is thought by some, that the Collector does not exert himself as he ought to do; but, as he is my brother, it will not be proper for me to justify or Condemn.  Please to excuse this freedom in one who is altogether unknown to you.  If General Varnum had been at Washington, I should not have troubled you with this; but, there being no person with whom I have any acquaintance, I have made bold to give you this statement, and request you to receive it, as it is really designed for the public Good.  I am with sentiments of High respect, your most obedient servant

Stepn. Cross

